Citation Nr: 9919310	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-21 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for throat disability.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for right elbow 
limitation of motion, status post injury.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from May 1990 to May 1994.  
He served as an amphibious assault vehicle crewman, and 
participated in Operations Fiery Vigil and Desert Storm.  The 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought in September 1995, and the veteran 
has appealed that decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
current bilateral hearing loss disability, or of a nexus 
between it and any incident of service origin.  

2.  There is no competent medical evidence of record of a 
current throat disability, or of a nexus between it and any 
incident of service origin.  

3.  The veteran's right knee medial meniscus disability 
existed prior to service and did not chronically increase in 
severity in service.  The in-service right medial knee mass 
was acute and transitory in nature, and resolved completely 
without chronic residuals; and on service discharge 
examination, there was no more right knee disability than had 
been present on service entrance.  

4.  The veteran sustained an injury to his right elbow in 
service and developed right elbow limitation of motion as a 
result of that injury.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim for service connection for a throat disability 
is not well grounded.  38 U.S.C.A. § 5107.  

3.  Right knee disability clearly and unmistakably existed 
prior to service and was not aggravated during service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.304, 3.306 (1998).  

4.  Right elbow limitation of motion was the result of injury 
which was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent law and regulations

Service connection

In order to establish service connection, a veteran must 
demonstrate that there is a disability present which is the 
result of disease or injury which was incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

Every wartime veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  History 
of preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations of inception.  Determinations 
should not be based on medical judgment alone as 
distinguished from accepted medical principles, or on history 
alone with regard to the basic character, origin, and 
development of such injury or disease but should be based on 
thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with particular regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.  
38 C.F.R. § 3.304(b)(1).  History conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded due 
probative value in light of medical evidence and principles.  
38 C.F.R. § 3.304(b)(2).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Corry v. Derwinski, 3 Vet. 
App. 231 (1992).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Well grounded claim requirements

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (medical and some lay evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence is required).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).


Entitlement to service connection for bilateral hearing loss 
disability

Factual background

The veteran's ears were evaluated in service.  As well, ear 
plugs were issued.  Hearing loss disability as defined by 
38 C.F.R. § 3.385 is not shown in any of the service medical 
records including the April 1994 service discharge 
examination report, when the veteran reported having or 
having had ear trouble.  A finding pertaining to the 
veteran's right ear was noted on service evaluation after the 
April 1994 service discharge examination.

Hearing loss disability within the meaning of 
38 C.F.R. § 3.385 was not present on VA audiometric 
examination in February 1996.




Analysis

The veteran's claim for service connection for bilateral 
hearing loss disability is not well grounded.  The second 
prong of the Caluza well groundedness test is met, as there 
are notations concerning ear treatment in service, and 
because the veteran served as an amphibious assault vehicle 
crewman in service and was issued ear plugs.  The first prong 
of Caluza is not met, however, as there is no competent 
medical evidence of record of current bilateral hearing loss 
disability within the meaning of 38 C.F.R. § 3.385.  The 
third prong of Caluza is not met either, as there is no 
competent medical evidence of record opining that any such 
present bilateral hearing loss disability has a nexus to 
service.  

Where, as here, the Board has addressed the issue of well-
groundedness of the claim without the RO having first 
explicitly doing it, it must consider whether the veteran has 
been given adequate opportunity to submit evidence or 
argument on it, and if not, the Board must consider whether 
the appellant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Board concludes that there 
has been no prejudice to the veteran, as the RO accorded his 
claim more consideration than was warranted, Edenfield v. 
Brown, 8 Vet. App. 384 (1995), and because the RO advised the 
veteran that hearing loss disability within the meaning of 
38 C.F.R. § 3.385 was not shown; thus, it advised him of the 
evidence necessary to make his claim well grounded, and he 
had an opportunity to submit such evidence.


Entitlement to service connection for throat disability

Factual background

The veteran was treated for throat problems in service, 
including possible acute nasopharyngitis in September 1990.  
He also had an upper respiratory infection in March 1993.  
Sore throat complaints were assessed as tonsillitis in 
October 1993, and probable strep throat was assessed in 
November 1993.  The veteran complained of difficulty 
swallowing in January 1994.  An upper respiratory infection 
was assessed.  

On service discharge examination in April 1994, the veteran 
reported having frequent sore throats and colds.  Clinically, 
his throat was normal, and no throat disability was 
diagnosed.

On VA examination in February 1996, there was minimal redness 
of the oropharynx.  The diagnosis was a history of 
pharyngitis, with a normal examination that day.  

Analysis

The second prong of Caluza is met, as there is competent 
medical evidence of in-service throat problems.  The first 
prong of Caluza is not met, however, as there is no competent 
medical evidence of record of a current chronic throat 
disability.  Chronic throat disability was not diagnosed on 
service discharge examination or since service discharge, 
except by history, and lay history alone is not an adequate 
means of showing current disability, even if it is recorded 
in a medical report.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The third prong of Caluza is not met either, as 
there is no competent medical evidence of record of a nexus 
between any such current throat disability and any incident 
of service origin.  Thus, the veteran's claim for service 
connection for a disability of the throat is not well 
grounded.

The representative asserts that Ardison v. Brown, 6 Vet. App. 
405 (1994), requires a remand to examine the veteran during 
purported active stages of his throat disability.  However, 
Ardison applies to claims for increased ratings, not claims 
for service connection.  A well-grounded claim is not 
present, so there is no duty to assist the veteran in the 
form of a VA examination.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


Entitlement to service connection for a right knee disability

Factual background

Private pre-service medical records reveal that the veteran 
injured his right knee in October 1988.  On private 
arthroscopy in November 1988, a complete displaced bucket 
handle tear of his right medial meniscus was found and 
removed from his right knee joint.  

On service examination in June 1989, it was noted that the 
veteran had had an excision of the bucket handle tear of his 
right medial meniscus.  Clinically, his knee had a full range 
of motion and normal function and it was stable and without 
pain or atrophy.

In February 1993, the veteran complained of a lump on his 
right knee for one year.  Clinically, there was a lump 
evident on the medial portion of the right knee.  It was 
rubbery, free floating, and one inch in diameter.  It 
appeared to be along his anserine tendon.  The assessment was 
a mass of unknown etiology.  

On service discharge examination in April 1994, the veteran 
reported having had a swollen right knee a year beforehand.  
Upon examination, the examiner commented that the swelling 
had resolved.  Clinically, no right knee functional 
impairment was found and the veteran's lower extremities were 
deemed to have been normal.  Only scars from the prior right 
knee arthroscopy were present.  

Analysis

The veteran's claim appears to be well grounded, as it is 
plausible.  Therefore, VA must determine whether its duty to 
assist the veteran has been fulfilled.  The Board concludes 
that it has.  The Board notes that the service discharge 
examination report is adequate for rating purposes as the 
medical information contained therein provides the 
information necessary to a full and equitable adjudication of 
the veteran's claim.  38 C.F.R. § 3.326.  The Board also 
concludes that all necessary evidence for a fair and 
impartial determination of the claim has been submitted.  

The evidence shows that a right knee disability clearly and 
unmistakably existed prior to service, as shown by the 1988 
private medical records and the June 1989 service examination 
report showing that the veteran had injured his right medial 
meniscus prior to service and clearly and unmistakably had 
had a meniscectomy.  The question, then, is whether such 
disability was aggravated by service.  

Aggravation can only be found when there is a chronic 
in-service increase in the severity of a pre-service 
disability.  38 C.F.R. § 3.306; Hunt, supra; Corry, supra.

In this case, the veteran's pre-service disability had 
required a medial meniscectomy.  During service, he developed 
a mass of unknown etiology on the medial portion of his knee.  
The mass resolved completely, however, by the time of the 
service discharge examination, and no right knee functional 
impairment was present.  Since the same level of disability 
was shown at the time of the service discharge examination as 
had been present in June 1989, an aggravation or chronic 
in-service increase in the severity of the pre-service 
disability may not be conceded.  Indeed, the veteran does not 
contend that he suffers a current right knee impairment above 
and beyond that which pre-existed his entry into service.  
Rather his claim appears to rest upon the mass which was 
documented in 1993.  However, because the evidence shows that 
this mass resolved completely, no chronic, residual 
disability involving the mass for which service connection 
could be granted has been shown to exist.  The Court in Hunt 
indicated that a temporary flare-up that resolves without a 
chronic increase in the severity of the disability does not 
constitute an aggravation.  The regulation, 
38 C.F.R. § 3.306, is to the same effect.  

In light of the above, the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection and the claim must be denied.  



Additional matter

The Board has considered the holdings of the United States 
Court of Veterans Appeals (Court) in Robinette v. Brown, 8 
Vet. App. 69 (1995), Beausoleil v. Brown, 8 Vet. App. 459 
(1996), and Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub 
nom. Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  The 
Board finds that there is no known and existing outstanding 
evidence which has been identified as pertinent and specific 
to the claim, and that the veteran was provided with adequate 
notice of the basis for the denial of his claims, and of the 
evidence required to support them.  Additionally, this 
decision serves to notify the veteran of the type of evidence 
which would be needed to support the claims.  


Entitlement to service connection for right elbow disability

Factual background

On service examination in June 1989, no right elbow 
disability was noted to be  present.  Upon clinical 
examination, the veteran's upper extremities and 
musculoskeletal system were judged to have been normal.  On 
service discharge examination in April 1994, however, it was 
noted clinically that the veteran's right elbow lacked five 
degrees of extension.  

On VA examination in February 1996, the veteran stated that 
he injured his right elbow in 1992 when it snapped when he 
was pulling on a bar.  Currently, the veteran reported that 
he would have right elbow pain with repetitive motion and 
when lifting heavy objects.  Clinically, the veteran's right 
elbow was nontender and had no pain on motion.  It lacked 20 
degrees of extension, however.  The impression was right 
elbow limitation of motion, status post injury.  



Analysis

There is competent medical evidence that the veteran has a 
current right elbow disability.  There is competent lay 
evidence from the veteran of an in-service right elbow 
injury.  There is also competent medical evidence of a nexus 
between the in-service right elbow injury and the current 
right elbow disability.  Therefore, the veteran's claim is 
well grounded.  Caluza, supra.  Accordingly, the Board must 
determine whether VA has met its duty to assist the veteran.  
The Board concludes that it has, as all evidence which is 
necessary for a fair and impartial adjudication of his claim 
is of record.  Accordingly, the claim may be discussed on its 
merits.  

The veteran prevails on this claim.  The veteran's assertion 
of an in-service right elbow injury is unrebutted and is 
credible.  There is no evidence that he had a right elbow 
injury or disability before service.  Moreover, the evidence 
convincingly indicates that he has a current right elbow 
disability, and that it is related to the in-service injury 
which the veteran has indicated occurred.  The impression on 
VA examination supplies the nexus to service.  As such, 
service connection should be granted for right elbow 
limitation of motion, status post right elbow injury.  

Where, as here, the Board has proceeded to adjudicate this 
claim on its merits, whereas the RO denied it as not well 
grounded, the Board must consider whether the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Board concludes that there has been no 
prejudice to the veteran, as the Board's decision constitutes 
a full grant of the benefit sought on appeal.  


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss disability 
is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for a throat disability is denied.

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for right elbow limitation 
of motion, status post injury, is granted.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)




 

